Citation Nr: 0310791	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for the veteran's service connected low back disability, 
currently evaluated as noncompensably disabling.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran had active service from August 1969 to April 
1972. 

The veteran was granted service connection for a low back 
disability in a March 1973 rating decision and was awarded a 
noncompensable disability rating.  

In February 2000, the RO received the veteran's claim for an 
increase in the disability rating assigned his low back 
disability.  In a July 2000 rating decision, the RO confirmed 
and continued the veteran's noncompensable rating.  The 
veteran disagreed with the July 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2001.  

The veteran testified at a Travel Board hearing in January 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

Issues not on appeal

In addition to the veteran's back disability, service 
connection is also in effect for a gastrointestinal disorder 
and for bilateral hearing loss and tinnitus.  An increased 
rating for bilateral hearing loss was denied in the July 2000 
rating decision.  The veteran appealed that issue.  However, 
at his January 2003 hearing, the veteran withdrew his appeal 
on that issue; thus, with the exception of the claim for an 
increased rating for the veteran's low back disability, no 
other service connected disability is currently in appellate 
status.  38 C.F.R. § 20.204(c) (2002). 

The Board observes that in a March 1973 rating decision, the 
RO denied claims for service connection for encephalitis, a 
nervous condition, and residuals of a head injury.  The 
veteran did not appeal that decision.  In a May 2002 rating 
decision, the RO declined to reopen the claim for service 
connection for encephalitis and denied a claim for service 
connection for headaches, claimed as secondary to 
encephalitis.  The veteran did not appeal the May 2002 
decision, and those issues are not now before the Board.

The veteran has asserted that his low back disability has 
rendered him unemployable.  In a January 2002 VA Form 9, the 
veteran stated that he can't work because of his back, and he 
submitted a statement from a VA physician to the effect that 
the veteran would be unable to obtain gainful employment due 
to his back problem.  

The Board notes that a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) has not been adjudicated by the RO.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. §19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002).

As will be discussed in more detail, based on the disability 
ratings required for a grant of TDIU, and in light of the 
disability rating in effect for the veteran's low back 
disability [See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002)], 
the Board finds that consideration of TDIU in this case would 
necessarily involve consideration of the veteran's other 
service-connected disabilities (tinnitus, bilateral hearing 
loss and a gastrointestinal disability), which are not here 
on appeal.  Therefore, the Board concludes, based on the VA 
General Counsel Opinion referred to above, that it does not 
have jurisdiction over the issue of entitlement to TDIU.  
That claim is accordingly referred to the RO for 
adjudication.


FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of pain.  Objective clinical findings show a slight 
impairment of back motion due to discomfort.


CONCLUSION OF LAW

The criteria for a higher 10 percent disability rating for a 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased 
(compensable) disability rating for his service-connected low 
back disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
2000 rating decision, by the February 2001 Statement of the 
Case (SOC), and by the September 2001 Supplemental Statement 
of the Case (SSOC) of the pertinent law and regulations and 
of the need to submit additional evidence in his claim.  

Following receipt of the veteran's February 2000 claim for an 
increased rating, the RO sent the veteran a letter in March 
2000, notifying him of the evidence needed from him to 
substantiate his claim.  That letter referred to requirements 
for a well-grounded claim, a concept that has been eliminated 
by the VCAA.  The RO also notified the veteran in April 2000 
and in June 2001 that an examination would be necessary to 
substantiate his claim, and that the RO would schedule an 
examination and notify him of the date.  

Moreover, a letter was sent to the veteran in January 2002, 
with respect to another issue, which described the post-VCAA 
duty to assist.  The veteran was informed by the RO by means 
of the January 2002 letter as to the responsibilities of the 
RO and the veteran with respect obtaining evidence.  

The Board believes that by means of the communications listed 
above, the duty to notify the veteran has been satisfied.  
However, the Board also finds that, as the veteran's claim 
for an increased rating has been granted, to the extent that 
there exists any deficiency in the RO's duty to notify the 
veteran, he has not been prejudiced thereby.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA outpatient treatment 
records as reflecting treatment for his back.  The RO 
requested and obtained these records, as well as the 
veteran's service medical records.  The veteran was afforded 
VA examinations in February 1973, May 2000 and June 2001.  In 
his January 1973 claim, the veteran stated that he had not 
been treated for his back disorder since service.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran has specifically contended in his July 2000 
notice of disagreement that the May 2000 VA examination was 
inadequate.  The veteran did not specify why he felt the 
examination was inadequate, but generally disagreed with the 
findings of the examiner.  However, the Board finds that the 
examination report reflects a familiarity with and discussion 
of the veteran's pertinent clinical history and complaints, 
and that diagnostic testing was conducted.  Further, the 
examiner made findings that were pertinent to the criteria 
under the diagnostic code used to evaluate the veteran.  The 
Board can find nothing to indicate that the examination was 
cursory or that the examiner did not give adequate attention 
to the veteran's complaints.  That the veteran disagrees with 
the examiner's findings is not a reason to find the 
examination inadequate.  Moreover, as a person without 
medical training, the veteran is not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The Board notes that the veteran was afforded another VA 
examination in June 2001, and to the Board's knowledge, the 
veteran has not alleged any inadequacy with that examination.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he initially requested a hearing before a 
RO Hearing Officer, but indicated in a June 2001 statement 
that he wanted to cancel that hearing.  The veteran was 
afforded a Travel Board hearing before the undersigned, in 
January 2003 per his January 2002 request, the transcript of 
which is of record.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2002).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  He essentially contends 
that the symptoms associated with his low back disability are 
more severe than is contemplated for a noncompensable rating.

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment affects 
only Diagnostic Code 5293 [intervertebral disc syndrome], and 
is effective September 23, 2002.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).

Although this amendment is potentially applicable to the 
veteran's claim for at least a small part of the period on 
appeal, as will be discussed in more detail below, the Board 
has determined that Diagnostic Code 5293 is not the most 
appropriate code under which to evaluate the veteran's 
service connected low back disability.  Therefore, the Board 
has concluded that furnishing the veteran with a copy of the 
revised Diagnostic Code 5293 and allowing him to respond 
would accomplish nothing except to further delay resolution 
of this case.  

Pertinent medical evidence

A June 1997 x-ray report shows mild degenerative changes of 
the lower lumbar spine.

VA treatment reports from May 1999 to May 2000 show ongoing 
treatment for complaints of persistent low back pain.  A 
January 2000 MRI showed mild degenerative changes.

In a December 1999 examination, Dr. R.L.D. noted that in 1998 
the veteran was hanging a panel when he stepped back to catch 
some panels that were falling and injured his lower back.  A 
medical examination shortly after the accident showed 
hyperlordosis and tenderness at the beltline and sacroiliac 
joints.  The diagnosis was a lumbar strain.  An MRI in 
February 1999 showed no evidence of a herniated nucleus 
pulposus or spinal stenosis, but found a desiccated disc at 
L3-4 and L4-5.  The MRI and a CT myelogram did not 
demonstrate a herniated disc or other surgically amenable 
injury.  The veteran's pain was localized and without 
radiation.  The diagnosis was lower back myofascial syndrome, 
including the sacroiliac joints and paraspinatus musculature.  

A May 2000 VA examination showed complains of low back pain 
since service.  The examiner noted that the veteran refused 
to flex or extend to any degree secondary to low back pain.  
Flexion was measured to 45 degrees, extension was measured to 
10 degrees, lateral flexion was measured to 20 degrees.  The 
examiner found that the limited motion was due primarily to 
the veteran's refusal to submit to pain.  The veteran's gait 
and heel-toe walk were normal.  The diagnosis was mechanical 
low back pain.  

A June 2001 VA medical certificate shows that the veteran was 
having significant low back pain and neck pain.  The veteran 
stated that he was unable to work due to the current level of 
pain.  His pain had progressively worsened over the past 
several months, and he had minimal relief with analgesics.  
The examiner found guarded ambulation and marked spasms and 
tenderness in the lumbosacral area.  The veteran's range of 
motion was decreased in all directions.  The examiner 
diagnosed chronic low back pain.  He stated his opinion that 
due to the veteran's chronic back problem, he was unable to 
obtain gainful employment.  

A June 2001 VA examination showed lumbar flexion measured to 
30 degrees, extension to 20 degrees, lateral flexion to 20 
degrees, and rotation to 20 degrees.  Deep tendon reflexes 
were 2/3 and symmetrical.  The examiner noted tenderness with 
palpation along the lumbar paraspinal muscles.  X-rays showed 
mild degenerative spondylosis.  The examiner expressed his 
opinion that the current disability was unrelated to the 
veteran's service connected disability and the current 
manifestations were more appropriately attributed to a June 
1998 work injury, which he described as a lumbar paraspinal 
muscle strain.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the veteran asserted in his February 2000 claim that he 
had intervertebral disc syndrome, the Board finds very little 
evidence of neurological involvement to support a rating on 
this basis.  The most recent VA examination in June 2001 
produced a diagnosis of lumbar strain, and this is the 
predominant diagnosis throughout the veteran's claim file.  
Findings in June 2001 include negative straight leg raise 
testing and strength of the veteran's lower extremities rated 
at 5/5.  The examiner found that the veteran did not have 
findings consistent with herniation of discs and the 
veteran's symptoms appeared to be primarily generated from 
muscular strain.  

In the May 2000 VA examination, straight leg raising was 
positive on the right side, but a sensory examination to 
light touch and pinprick was normal.  An MRI did not show any 
nerve compression or neuroforaminal compromise.  However, the 
examiner did note some mild degenerative disc disease at L4-
L5.

A December 1999 report from Dr. R.L.D. shows evaluation and 
treatment for a lifting injury on February 1998.  Dr. R.L.D. 
found that an MRI and CT myelogram did not demonstrate a 
herniated disc or other surgically amenable injury.  Pain was 
localized and without radiation.  The diagnosis was lower 
back myofascial syndrome.  

The Board finds that, with particular focus on the evidence 
prior to the 1998 intercurrent injury, which is not service 
connected, the evidence shows that the veteran's service 
connected low back disability is primarily manifested by 
muscular injury.  Diagnostic Code 5295 is uniquely focused on 
just such injuries.  The evidence of neurological 
involvement, even considering the veteran's current symptoms 
is not strong.  

Findings of mild degenerative changes in the lumbar spine 
have not been medically attributed to the veteran's service 
connected disability, which as stated above, is in the nature 
of a muscle strain.  Therefore a rating under the diagnostic 
codes for arthritis is not as appropriate as Diagnostic Code 
5295.  

While Diagnostic Code 5292 is certainly appropriate given the 
evidence of pain associated with motion of the veteran's 
back, it is of more general application and does not appear 
to be as appropriate to the history of the veteran's injury, 
or to the particular diagnoses and symptoms associated with 
it.  Accordingly, the Board finds that Diagnostic Code 5295 
is the most appropriate diagnostic code under the 
circumstances here presented.  

Specific schedular criteria

Under Diagnostic Code 5295, the following levels of 
disability are included.

40 % severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20 % with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10 % with characteristic pain on motion;

0 % with slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board observes that the words "slight", "marked", 
"extreme" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  See 38 C.F.R. § 4.6 (2002).  

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

The Board notes that, in addition to the veteran's service 
connected low back disability, the veteran has been diagnosed 
with a post-service back injury in 1998.  This disorder is 
not service-connected.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In addition, the Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In June 2001, the VA examiner noted the 1998 work related 
injury and found that the veteran's current back disability 
was unrelated to the service connected disability, but was 
more appropriately attributed to the June 1998 injury.  

This opinion would appear to attribute all of the current 
symptomatology to the 1998 intercurrent injury.  While the 
evidence also includes a December 1999 examination by Dr. 
R.L.D., a May 2000 VA examination report, and VA outpatient 
treatment reports, including a June 2001 medical certificate, 
all showing the veteran's current level of symptomatology, 
none of these documents addresses the apportionment of 
symptoms between service connected and nonservice connected 
pathology.  

While the Board considers the June 2001 examiner's opinion 
persuasive on this issue, the Board finds that there is at 
least some doubt left by the evidence as to whether a portion 
of the recorded symptomatology is attributable to the 
veteran's service connected low back disability.  In this 
regard, the Board notes that, the evidence pertinent to the 
period prior to the veteran's February 2000 increased rating 
claim does appear to indicate at least a minimal degree of 
symptomatology.  The February 1973 VA examination shows 
discomfort in the low back, and also describes a slight 
restriction in lumbar flexion.  Otherwise, the findings are 
normal.  The diagnosis was a chronic strain of low back 
muscles, mild to moderate in degree.  These findings are 
consistent with findings noted in service.

The Board notes that, where as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Thus, the service medical records 
and the February 1973 VA examination are not as probative as 
the current findings of the June 2001 VA examiner.  However, 
when the earlier evidence, showing a slight restriction in 
range of motion which appears to have been attributed to 
discomfort or pain, is considered in light of the evidence 
showing the veteran's current level of symptomatology, there 
is at least some doubt as to whether all of the current 
symptoms are attributable to the 1998 intercurrent injury.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002); Gilbert, 1 Vet. App. at 53.  

Accordingly, the Board finds an approximate balance of 
evidence as to whether the slightly restricted motion due to 
pain noted in February 1973 is still present in the face of a 
more severe intercurrent injury.  The benefit of the doubt on 
this issue is accorded the veteran.  Therefore, the evidence 
is sufficient to warrant a 10 percent rating under Diagnostic 
Code 5295 for characteristic pain on motion.  The Board notes 
in passing that the veteran would also warrant a 10 percent 
rating under Diagnostic Code 5292, based on the February 1973 
finding of slightly restricted motion, and the assumption 
noted above that such symptoms would have persisted.  

The Board finds the evidence insufficient to warrant a rating 
higher than 10 percent under any diagnostic code.  While the 
current evidence does show such symptoms as muscle spasms and 
loss of lateral spine motion characteristic of a 20 percent 
rating under Diagnostic Code 5295, the evidence does not 
reflect that these symptoms are attributable to the veteran's 
service connected disability, but as discussed above, such 
symptoms have been medically attributed by the June 2001 VA 
examiner to the 1998 occupational injury.  This also true of 
the symptoms reflective of a 40 percent evaluation under 
Diagnostic Code 5295, and of the 20 percent and 40 percent 
levels under Diagnostic Code 5292.  

De Luca considerations 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45 (2002).  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Although a reasonable doubt has been raised by the evidence 
as to whether a slight restriction of range of motion of the 
veteran's lumbar spine due to pain can be attributed to the 
veteran's service connected low back disability, the Board 
observes that the criteria for a 10 percent rating under 
Diagnostic Code 5295 specifically contemplate pain associated 
with motion.  The Board finds that the 10 percent rating 
assigned adequately compensates the veteran for the painful 
motion attributable to his service connected disability.  
There is no clinical evidence of lack of normal endurance, 
excess fatigability, or incoordination that has been 
medically associated with the veteran's service connected low 
back disability.  The pertinent medical evidence referred to 
above, especially the findings on the VA examination in June 
2001, indicates that the veteran's service-connected low back 
disability does not cause additional functional impairment 
warranting an increased evaluation pursuant to 38 C.F.R. §§ 
4.40 and 4.45.

Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board has considered the veteran's contention and the 
medical findings shown in the June 2001 VA medical 
certificate that the veteran is unemployable due to his low 
back disability.  However, in light of the findings of the 
June 2001 VA examiner attributing the current symptomatology 
to an intercurrent back injury, the evidence does not support 
attribution of the veteran's occupational impairment to his 
service connected low back disability.  The Board also notes 
that a certain degree of occupational impairment is 
contemplated in the 10 percent rating assigned.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  However, the veteran has not 
indicated, nor has he presented evidence to support the 
premise, that his service connected low back disability 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  There is no 
evidence of any hospitalization attributable to the service 
connected low back disability.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery 
attributable to the service connected low back disability.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected low back 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an approximate balance of the 
evidence supports a 10 percent disability rating for the 
veteran's service connected low back disability; however, a 
preponderance of the evidence is against entitlement to a 
rating higher than 10 percent.  To the extent stated, the 
benefit sought on appeal is accordingly granted.


ORDER

The claim of entitlement to a 10 percent disability rating 
for the veteran's service connected low back disability is 
granted.



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

